Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    December 15, 2020

The Court of Appeals hereby passes the following order:

A21A0233. REBEKAH AREVALO et al. v. DONALD LAMONDS.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Rebekah and Joseph Arevalo appealed to the superior court. On
July 7, 2020, the superior court entered two orders: a writ of possession and a
judgment in favor of Donald Lamonds. The Arevalos filed a pro se notice of appeal
on August 7, 2020. We lack jurisdiction for two reasons.
      First, appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). The Arevalos’ failure to follow the proper procedure deprives us
of jurisdiction over this direct appeal.
      Second, this appeal is untimely. While a notice of appeal generally may be filed
within 30 days of entry of the order sought to be appealed, appeals in dispossessory
actions must be filed within 7 days of the date the judgment was entered. See OCGA
§ 44-7-56; Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App. 334,
335-336 (715 SE2d 752) (2011). “The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon the appellate court.” Id. at 336
(punctuation omitted). The Arevalos’ notice of appeal, filed 31 days after the superior
court’s orders were entered and 24 days beyond the reimposition of deadlines under
the Fourth Order Extending Declaration of Statewide Judicial Emergency (July 10,
2020),1 is untimely under OCGA § 44-7-56.
      For these reasons, we lack jurisdiction to review this direct appeal. Lamonds’s
motion to dismiss is hereby GRANTED, and this appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/15/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
         This Order “reimposes all deadlines and other time schedules and filing
requirements that are imposed on litigants by statutes, rules, regulations, or court
orders . . .” effective July 14, 2020. Fourth Order Extending Declaration of Statewide
Judicial Emergency (II) (A) (2) (July 10, 2020). Thus, the Arevalos were required to
file any appeal or application for appeal within 7 days of July 14, 2020.